DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9 and 10 have been cancelled.  Claims 1-8 and 11 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Loukus et al. (US 2015/0014323) (Loukus).
	Loukus discloses a three-dimensional shell structure 100 for a pressure vessel in which an inner part 100 is separated and partitioned into two sub volumes configured by a first sub volume (first cavity 126, see Fig. 1B, paragraph [47], lines 1-6) and a second sub volume (second cavity 130, see Fig. 1B, paragraph [47], 6-11) which are twisted with each other by an interface (wall which partitions the two sub volumes), wherein at least one of the two sub volumes (second cavity 130) is provided as a storage space for receiving a fluid and a part of the sub volume provided as the storage space which is exposed to the outside, excluding a part for carrying in/out the fluid, is sealed by a shielding plate (portion of outer wall partitions 114 that close-off the second cavity.
	Re claim 2, the interface is a triply periodic minimal surface (TPMS) because paragraph [11], last line mentions that the partition is a Schwarz P surface a known TPMS.
	Re claim 3, the sub volume other than the storage space (first sub volume, cavity 126) is a space for receiving a heat exchange medium.
	Re claims 4 and 5, the shielding plate has a curved (convex outwardly) profile as shown in Fig. 1A.
	Re claim 6, an inlet/outlet which communicates with the storage space is shown by the embodiment of Fig. 3, container 300 having ports 302, see paragraph [57].
	Re claim 11, Loukus discloses a method of making (fabricating) a pressure vessel with a shell structure.  A plane element corresponding to the interface and the outer peripheral surface of the shell structure (one of the sides but not the top or bottom side of core structure 1400 as shown in Fig. 15 of Loukus) is divided into a plurality of parts (stacking of multiple layers 1402 of the core structure 1400) to be coupled to each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loukus in view of Kang et al. (KR 1016999430000) (Kang).
Loukus discloses a method of fabricating a pressure vessel with a shell structure.  Loukus’ method has step A and B, step A is fabricating a template by filling the first and second volumes with a template material (template is mold 1200 shown in Fig. 12A of Loukus and discussed in paragraph [75]), step B is forming a first coating film on an entire surface of the template (when the mold is cast, the casting material is the first coating film and forms the core structure portion 1202 shown in Fig. 12B). Only a portion of step C is disclosed because typically the template material is removed by melting the mold (template material) or lifting the core structure from the mold (template material).  There is no indication that part of the first coating film must be removed.
Kang teaches a method of fabricating a structure with steps A, B and C; step A manufacturing the template (line 7 of abstract), step B forming a first coating film (lines 7-8) and step C exposing the template material by removing a part of the first coating film [“the step of removing the part of the thin film and exposing the part of the template …,” see lines 8-17].  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the step of exposing the template by removing a part of the first coating film when the coating totally encloses or encapsulates the template material which access to the template material is necessary to remove the template material.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733